DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2019 and 08/06/2019 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for a provisional application filed on 01/29/2018 and 04/19/2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03:
Claims 1-14 recite a method/process, and claims 15-20 recite a system; therefore, they fall into one of the statutory categories of invention.

Analysis of Claim 1
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the 2019 PEG, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. 
The claim recites a judicial exception (i.e., an abstract idea) without significantly more. For example, applicant claim limitations under broadest reasonable interpretation covers activities classified under mathematical concept. Abstract ideas classified under mathematical concepts include mathematical relationships, mathematical formulas or equations, and mathematical calculations, see MPEP 2106.04(a)(2), as highlighted in the claim analysis below.
The claim recites, inter alia: 
determining one or more growth or decay factors for a set of affective attributes of an artificial intelligence entity, the set of affective attributes being associated with a set of affective values of the artificial intelligence (Mental process. For example, a person can reasonably determine one or more growth or decay factors for a set of affective attributes, and the set of affective attributes being associated with a set of affective values. An artificial intelligence entity is an entity (or object/him/her).); 
continuously updating, based on the one or more growth or decay factors, the set of affective values of the artificial intelligence entity during a time period (Mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number as updating, based on the one or more growth or decay factors, the set of affective values); 
generating a response related to the input based on the continuously-updated set of affective values of the artificial intelligence entity (Mental process. For example, a person can generate a response for what listened.) (Mathematical calculation is a mathematical operation (such as multiplication) or an act of continuously calculating/updating the set of affective values); and 
updating, based on the input, the one or more growth or decay factors during the time period (Mathematical calculation is a mathematical operation (such as multiplication) or an act of updating, based on the input, the one or more growth or decay factors), 
wherein, subsequent to the updating of the one or more growth or decay factors, continuously updating the set of affective values comprises (Mathematical calculation is a mathematical operation (such as multiplication) or an act of updating of the one or more growth or decay factors, continuously updating the set of affective values comprises continuously updating the set of affective values).
The claim falls within the “mathematical concepts” and/or “mental processes” grouping of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim recite additional elements that integrate the judicial exception into a practical application. 
Based on the determination in Step 2A Prong One of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contains any element of combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception.
The claim recites, inter alia: 
a computer system that comprises one or more processors executing computer program instructions that, when executed, perform the method (mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee eligibility)
obtaining an input during the time period (insignificant extra-solution activity), see MPEP 2106.05(g); 
In this case, after considering those additional elements individually and in combination, it is determined that those additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.
As discussed above with respect to integration of the abstract idea into practical application, the additional elements below do not add significantly more to the exception when considered separately and in combination.
The claim recites, inter alia: 
a computer system that comprises one or more processors executing computer program instructions that, when executed, perform the method (The computer system and processors are recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of processing/displaying data by generic processors) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.) 
obtaining an input during the time period (a step obtaining an input is an insignificant extra-solution activity)
As discussed above in Step 2A Prong Two, obtaining data is not significant extra-solution activity that has been deemed well-understood by the courts and extra solution activity cannot provide an inventive concept in Step 2B; as required under Berkheimer Option 2 – Court Decisions in MPEP 2106.05(d)(II). See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Storing and retrieving information in memory);
See CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011), (Obtaining information about transactions using the Internet to verify credit card transactions), see MPEP 2106.05(g)
Those additional elements do not amount to an inventive concept to the claim because they are mere instructions or insignificant extra-solution activity. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 2
Step 2A Prong One: The claim recites, inter alia:  
generating, subsequent to the updating of the one or more growth decay factors, a response related to the other input based on the continuously-updated set of affective values of the artificial intelligence entity (Mathematical calculation).  
The claim falls within the “mathematical concepts” and/or “mental processes” groupings of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.
Step 2A Prong Two: The claim recites, inter alia:  
obtaining another input subsequent to the updating of the one or more growth or decay factors (insignificant extra-solution activity)
In this case, after considering those additional elements individually and in combination, it is determined that those additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim recites, inter alia:  
obtaining another input subsequent to the updating of the one or more growth or decay factors (insignificant extra-solution activity, WURC as per MPEP 2106.05(d)(II)) 
See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 
Those additional elements do not amount to an inventive concept to the claim because they are mere instructions or insignificant extra-solution activity. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 3
Step 2A Prong One: The claim recites, inter alia:  
updating, based on the input, one or more affective baselines that one or more affective values of the set of affective values do not go beyond despite the one or more growth or decay factors (Mathematical calculation), 
wherein, subsequent to the updating of the one or more affective baselines, continuously updating the set of affective values comprises continuously updating the set of affective values of the artificial intelligence entity during the time period based on the one or more updated growth or decay factors and the one or more updated affective baselines (Mathematical calculation).  

Step 2A Prong Two: No additional elements integrates the abstract idea into a practical application.
Step 2B: No additional elements amount to an inventive concept to the claim. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 4
Step 2A Prong One: The claim recites, inter alia:  
wherein generating the response related to the input comprises generating the response based on the continuously-updated set of affective values of the artificial intelligence entity that are derived from the input (Mental process) (Mathematical calculation) 
The claim falls within the “mathematical concepts” and/or “mental processes” groupings of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.
Step 2A Prong Two: No additional elements integrates the abstract idea into a practical application.
Step 2B: No additional elements amount to an inventive concept to the claim. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 5
Step 2A Prong One: The claim recites, inter alia:  
wherein determining the one or more growth or decay factors comprises determining one or more decay factors for the set of affective attributes of the artificial intelligence entity, (Mental process)
wherein continuously updating the set of affective values comprises continuously updating, based on the one or more decay factors, the set of affective values of the artificial intelligence entity during the time period; (Mathematical calculation)
wherein updating the one or more growth or decay factors comprises updating, based on the input, the one or more decay factors during the time period, (Mathematical calculation)
wherein, subsequent to the updating of the one or more decay factors, continuously updating the set of affective values comprises continuously updating the set of affective values of the artificial intelligence entity during the time period based on the one or more updated decay factors. (Mathematical calculation)

Step 2A Prong Two: No additional elements integrates the abstract idea into a practical application.
Step 2B: No additional elements amount to an inventive concept to the claim. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 6
Step 2A Prong One: The claim recites, inter alia:  
wherein determining the one or more growth or decay factors comprises determining one or more growth factors for the set of affective attributes of the artificial intelligence entity, (Mental process)
wherein continuously updating the set of affective values comprises continuously updating, based on the one or more growth factors, the set of affective values of the artificial intelligence entity during the time period; (Mathematical calculation)
wherein updating the one or more growth or decay factors comprises updating, based on the input, the one or more growth factors during the time period, (Mathematical calculation)
wherein, subsequent to the updating of the one or more growth factors, continuously updating the set of affective values comprises continuously updating the set of affective values of the artificial intelligence entity during the time period based on the one or more updated growth factors.  (Mathematical calculation)
The claim falls within the “mathematical concepts” and “mental processes” groupings of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.
Step 2A Prong Two: No additional elements integrates the abstract idea into a practical application.
Step 2B: No additional elements amount to an inventive concept to the claim. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 7
Step 2A Prong One: The claim recites, inter alia:  
processing content of the input to determine one or more impact values related to impact of portions of the content on one or more affective attributes of the artificial intelligence entity; (Mental process)
determining whether the one or more impact values satisfy a predetermined threshold for triggering an increase or decrease in one or (Mental process)
causing, during the time period, a modification of the one or more affective values of the artificial intelligence entity based on a determination that the one or more impact values satisfy the predetermined threshold. (Mathematical calculation)
The claim falls within the “mathematical concepts” and “mental processes” groupings of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.
Step 2A Prong Two: No additional elements integrates the abstract idea into a practical application.
Step 2B: No additional elements amount to an inventive concept to the claim. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 8
Step 2A Prong One: The claim recites, inter alia:  
determining whether an interaction threshold between the artificial intelligence entity and at least one other entity has occurred within a given time period; (Mental process)
causing a modification of the set of affective values of the artificial intelligence entity based on the determination of whether the interaction threshold has been satisfied. (Mathematical calculation) 
The claim falls within the “mathematical concepts” and “mental processes” groupings of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.
Step 2A Prong Two: No additional elements integrates the abstract idea into a practical application.
Step 2B: No additional elements amount to an inventive concept to the claim. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 9
Step 2A Prong One: The claim recites, inter alia:  
wherein continuously updating the set of affective values comprises periodically updating, based on the one or more growth or decay factors, the set of affective values of the artificial intelligence entity during the time period. (Mathematical calculation)
The claim falls within the “mathematical concepts” and “mental processes” groupings of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.
Step 2A Prong Two: No additional elements integrates the abstract idea into a practical application.
Step 2B: No additional elements amount to an inventive concept to the claim. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 13
Step 2A Prong One: The claim recites, inter alia:  
determining a trust value associated with the source, the trust value indicating a level of trust of the artificial intelligence entity with the source, (Mental process)
The claim falls within the “mathematical concepts” and “mental processes” groupings of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.
Step 2A Prong Two: The claim recites, inter alia:  
wherein obtaining the input comprises obtaining, as the input, (i) the one or more affective concepts of the natural language input, (ii) the trust value associated with the source, and (iii) the other information of the natural language input, wherein updating the one or more growth or decay factors comprises updating the one or more growth or decay factors during the time period based on (i) the one or more affective concepts of the natural (insignificant extra-solution activity)
In this case, after considering those additional elements individually and in combination, it is determined that those additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim recites, inter alia:  
wherein obtaining the input comprises obtaining, as the input, (i) the one or more affective concepts of the natural language input, (ii) the trust value associated with the source, and (iii) the other information of the natural language input, wherein updating the one or more growth or decay factors comprises updating the one or more growth or decay factors during the time period based on (i) the one or more affective concepts of the natural language input, (ii) the trust value associated with the source, and (iii) the other information of the natural language input. (insignificant extra-solution activity, WURC as per MPEP 2106.05(d)(II)) 
See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Storing and retrieving information in memory)	
Those additional elements do not amount to an inventive concept to the claim because they are mere instructions or insignificant extra-solution activity. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 14
Step 2A Prong One: The claim recites, inter alia:  
determining a certainty value associated with an event indicated by the natural language input, the certainty value being determined based on (i) whether the event is explicitly described by the natural language input or inferred from the natural language input and (ii) the trust value associated with the source, the certainty value indicating a level of certainty of the artificial intelligence entity with the event, (Mental process)
wherein updating the one or more growth or decay factors comprises updating the one or more growth or decay factors during the time period based on (i) the one or more affective concepts of the natural language input, (ii) the certainty value associated with the event, (iii) the trust value associated with the source, and (iv) the other information of the natural language input. (Mathematical calculation)
The claim falls within the “mathematical concepts” and “mental processes” groupings of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.
Step 2A Prong Two: The claim recites, inter alia
wherein obtaining the input comprises obtaining, as the input, (i) the one or more affective concepts of the natural language input, (ii) the certainty value associated with the event, (iii) the trust value associated with the source, and (iv) the other information of the natural language input, (insignificant extra-solution activity)
In this case, after considering those additional elements individually and in combination, it is determined that those additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claim recites, inter alia:  
wherein obtaining the input comprises obtaining, as the input, (i) the one or more affective concepts of the natural language input, (ii) the certainty value associated with the event, (iii) the trust value associated with the source, and (iv) the other information of the natural language input, (insignificant extra-solution activity, WURC as per MPEP 2106.05(d)(II)) 
See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Storing and retrieving information in memory)	
Those additional elements do not amount to an inventive concept to the claim because they are mere instructions or insignificant extra-solution activity. 
In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Similarly, Claims 15-17 and 19-20 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-6, 8-9, 15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuyoshi (US 2007/0196797 A1) in view of Lee et al. (US 2018/0103874 A1, hereinafter Lee).

Regarding claim 1, Mitsuyoshi teaches: A method of facilitating affective-state-based artificial intelligence, the method being implemented by a computer system that comprises one or more processors executing computer program instructions ([0009] "(7) An information machine, system, apparatus which require more human-like judgment, such as control system, search system, user interface, operation system, application program, MPU, memory, numerical calculation, package, expert system, input device and the like" [0058] "<10> A psycho-effect program of the present invention is a program to cause a computer to function as a will-expression modeling device set forth in any one of the above <1> to <9>") that, when executed, perform the method, the method comprising: 
determining one or more [growth or decay] factors for a set of affective attributes of an artificial intelligence entity, the set of affective attributes being associated with a set of affective values of the artificial intelligence entity ([0098] "Here, by determining the mood factor from the "emotional state of the other party", a state, in which the mood is influenced by the emotional state of the other party, can be simulated." [0072] e.g., "Therefore, in the present invention, emotional states, which are defined on the basis of level of delight, anger, sorrow, pleasure or the like, are prepared in advance as data. And such emotional states are caused to transit on the basis of a mood factor such as a pleasure or displeasure." [0003] "A purposive and more natural inquiry and response system, an artificial intelligence, a judgment system, a virtual ego system and a communication system each of which utilizes a computer and has own will and egos" [0010] "(8) A system for creating virtual and human-like characters"  Examiner notes that the “emotional states” are mapped to the “affective attributes” as Applicant discloses “[a]ffective attributes of an artificial intelligence entity may correspond to an emotional state of the artificial intelligence entity.” in [045], and the values of “emotional states” are mapped to the “affective values” as Applicant discloses “[e]ach affective attribute (e.g., each emotional state) of the artificial intelligence entity may include a corresponding affective value (which may be continuously updated) at a particular instance in time.” in [045] ); 
continuously updating, based on the one or more [growth or decay] factors, the set of affective values of the artificial intelligence entity during a time period ([0072] "emotional states are caused to transit on the basis of a mood factor such as a pleasure or displeasure." [0199 and Fig. 4] "Step S35: The interest interpretation section 12 stores a predetermined anxiety level table. The interest interpretation section 12 collates the “emotional state of the other party” obtained in step S32 with the anxiety level table to obtain the anxiety level. In this anxiety level table, an emotional state, which incurs a stronger paranoid-schizoid, is allotted with a higher anxiety level. Also, the anxiety level table indicates a higher anxiety level to a kind of stressed state such as a large emotional change or an unnatural emotional change." [0209 and Fig. 4] "Step S42: The interest interpretation section 12 collates an “emotional state of the other party” or an “emotional state of the other party and direction input” with the hedonic interest relationship table to obtain a mood factor such as a pleasure or displeasure. The mood factor is used in will-expression simulation (which will be described later.) After completing the above processing, the interest interpretation section 12 returns to the operation in step S31." [0010] "(8) A system for creating virtual and human-like characters" Examiner notes that the “emotional states” have the values of the “emotional states” “affective values”, and the emotional states are continuously changed “updated” in a loop as shown in Fig. 4.); 


    PNG
    media_image1.png
    587
    458
    media_image1.png
    Greyscale


	obtaining an input during the time period ([0182] " Upon receiving the direction input, the interest interpretation section 12 proceeds to the operation in step S32. " [0200] “Step S36: The interest interpretation section 12 calculates to generate a larger PS-D fluctuation for a higher anxiety level. The PS-D fluctuation is such a fluctuation that swings over to a paranoid-schizoid state first and then converges to a depressive state. The convergent time and frequency of the PS-D fluctuation are preferably adjusted in advance so as to coincide with the period of time when the physical fluctuation of the other party converges.”); 
	generating a response related to the input based on the continuously-updated set of affective values of the artificial intelligence entity ([0032] "A will-expression modeling device according to the present invention is a device simulating human will-expression responding to an direction input given from the outside" [0140] "In addition, in order to achieve more delicate and human-like emotional changes, the emotion creating section 13 includes an affect interference section 13 a and an emotion transition section 13 b." [0034] "The emotion creating section prepares a plurality of emotional states obtained by modeling human emotions as data and causes state transitions to occur in the emotional states according to the mood factor to simulate a change in human emotion responding to the direction input." Examiner notes that the “changes” is mapped to “continuously updating”, and the values of the “emotional states” are mapped to the “affective values”.); 
	updating, based on the input, the one or more [growth or decay] factors during the time period ([0173 and Fig. 3] "Step S23: The interest interpretation section 12 sets as it is or changes the mood factor corresponding to the direction input in the emphasizing direction to redefine the hedonic interest relationship table in accordance with the plus evaluation by the instructor. After such redefining, the interest interpretation section 12 terminates the operation." [0174 and Fig. 3] "Step S24: In accordance with the minus evaluation of the instructor, the interest interpretation section 12 changes the mood factor corresponding to the relevant direction input in the direction of suppression or inversion, and redefines the hedonic interest relationship table. After such redefining, the interest interpretation section 12 terminates the operation." [0200] “The convergent time and frequency of the PS-D fluctuation are preferably adjusted in advance so as to coincide with the period of time when the physical fluctuation of the other party converges.”), 
 

    PNG
    media_image2.png
    522
    625
    media_image2.png
    Greyscale


([0209 and Fig. 4] "Step S42: The interest interpretation section 12 collates an “emotional state of the other party” or an “emotional state of the other party and direction input” with the hedonic interest relationship table to obtain a mood factor such as a pleasure or displeasure. The mood factor is used in will-expression simulation (which will be described later.) After completing the above processing, the interest interpretation section 12 returns to the operation in step S31." [0072] "emotional states are caused to transit on the basis of a mood factor such as a pleasure or displeasure." [0199 and Fig. 4] "Step S35: The interest interpretation section 12 stores a predetermined anxiety level table. The interest interpretation section 12 collates the “emotional state of the other party” obtained in step S32 with the anxiety level table to obtain the anxiety level. In this anxiety level table, an emotional state, which incurs a stronger paranoid-schizoid, is allotted with a higher anxiety level. Also, the anxiety level table indicates a higher anxiety level to a kind of stressed state such as a large emotional change or an unnatural emotional change." Examiner notes that the factors and “emotional states” “affective values” are subsequently and continuously changed “updated” in a loop as shown in Fig. 4.).
	Mitsuyoshi does not explicitly teach: growth or decay factors.
	However, Lee teaches: growth or decay factors ([0172] e.g., "the growth rate can indicate a growth rate of the effects (e.g. bed sores) as the patient remains in the same position (e.g., Position 1) over a period of time." [0174] e.g., "The decay line of line 1101B can comprise data relating to a decay rate of a bed sore, potential bed sore, particular area of a patient's skin, and/or the amount of time the patient or a group of like patients, or all patients, takes to recover from remaining in a particular position (e.g., Position 1), among other things. Similar to the growth rate, the decay rate can be linear, non-linear, and/or exponential, among others." Examiner notes that Lee teaches the growth or decay rates “growth or decay factors” as Applicant discloses “[e]ach emotion state contains a temporal component that grows or decays at a unique rate (or factor).” in [046].).
	Mitsuyoshi and Lee are analogous art because they are directed to artificial intelligence. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mitsuyoshi to incorporate the method of the growth or decay rates of Lee. The motivation/suggestion for doing this would be for the purpose to help manage a patient that is at risk of falling. (Lee [Abstract] "A patient monitoring system to help manage a patient that is at risk of falling is disclosed.").

Regarding claim 2, Mitsuyoshi in view of Lee teaches: The method of claim 1.
Mitsuyoshi further teaches: further comprising: obtaining another input subsequent to the updating of the one or more [growth or decay] factors; and generating, subsequent to the updating of the one or more [growth decay] factors, a response related to the other input based on the continuously-updated set of affective values of the artificial intelligence entity ([0181 and Fig. 4] "Step S31: The interest interpretation section 12 receives a direction input from a user through the input device 11. Here, a direction input by means of a voice input or a text input is received." [0209 and Fig. 4] "Step S42: The interest interpretation section 12 collates an “emotional state of the other party” or an “emotional state of the other party and direction input” with the hedonic interest relationship table to obtain a mood factor such as a pleasure or displeasure. The mood factor is used in will-expression simulation (which will be described later.) After completing the above processing, the interest interpretation section 12 returns to the operation in step S31." [0139] e.g., "The emotion creating section 13 causes transitions of emotional states according to a mood factor generated by the interest interpretation section 12 to simulate changes in human emotions while reflecting the mood generated by the direction input." [0164] "Step S9: The output generating section 15 generates and outputs a response to the direction input corresponding to the mental-will state outputted by the will-expression section 14." [0199 and Fig. 4] "Step S35: The interest interpretation section 12 stores a predetermined anxiety level table. The interest interpretation section 12 collates the “emotional state of the other party” obtained in step S32 with the anxiety level table to obtain the anxiety level. In this anxiety level table, an emotional state, which incurs a stronger paranoid-schizoid, is allotted with a higher anxiety level. Also, the anxiety level table indicates a higher anxiety level to a kind of stressed state such as a large emotional change or an unnatural emotional change." [0003] "A purposive and more natural inquiry and response system, an artificial intelligence, a judgment system, a virtual ego system and a communication system each of which utilizes a computer and has own will and egos" [0010] "(8) A system for creating virtual and human-like characters" Examiner notes that input is subsequently entered and the factors are continuously updated in a loop as shown in Fig. 4. Lee teaches the “growth or decay factors” in [0172] and [0174].). 

Regarding claim 4, Mitsuyoshi in view of Lee teaches: The method of claim 1.
Mitsuyoshi further teaches: wherein generating the response related to the input comprises generating the response based on the continuously-updated set of affective values of the artificial intelligence entity that are derived from the input ([0032] "A will-expression modeling device according to the present invention is a device simulating human will-expression responding to an direction input given from the outside" [0139] "An emotion creating section 13 that prepares mental-will states as data in which states of human emotions such as delight, anger, sorrow, pleasure or the like are modeled. The emotion creating section 13 causes transitions of emotional states according to a mood factor generated by the interest interpretation section 12 to simulate changes in human emotions while reflecting the mood generated by the direction input." [0147] "A moral database 14 a that stores in advance data of response patterns of moral emotion. Also, the moral database 14 a can be rewritten in accordance with an instruction input. The will-expression section 14 creates a virtual ego so as to be in harmony with the moral while making reference to the moral database with respect to the emotional state and changes thereof." [0199 and Fig. 4] "The interest interpretation section 12 collates the “emotional state of the other party” obtained in step S32 with the anxiety level table to obtain the anxiety level. In this anxiety level table, an emotional state, which incurs a stronger paranoid-schizoid, is allotted with a higher anxiety level." [0209 and Fig. 4] "After completing the above processing, the interest interpretation section 12 returns to the operation in step S31." [0003] "A purposive and more natural inquiry and response system, an artificial intelligence, a judgment system, a virtual ego system and a communication system each of which utilizes a computer and has own will and ego" Examiner notes that the emotional states “affective values” are continuously changed “updated” in a loop as shown in Fig. 4.).  

Regarding claim 5, Mitsuyoshi in view of Lee teaches: The method of claim 1.
Mitsuyoshi further teaches: wherein determining the one or more [growth or decay] factors comprises determining one or more [decay] factors for the set of affective attributes of the artificial intelligence entity ([0098] "Here, by determining the mood factor from the "emotional state of the other party", a state, in which the mood is influenced by the emotional state of the other party, can be simulated. For example, such mood simulation becomes possible that, ... when the other party is angry, the mood of displeasure is enhanced" [0072] e.g., "Therefore, in the present invention, emotional states, which are defined on the basis of level of delight, anger, sorrow, pleasure or the like, are prepared in advance as data. And such emotional states are caused to transit on the basis of a mood factor such as a pleasure or displeasure." [0003] "A purposive and more natural inquiry and response system, an artificial intelligence, a judgment system, a virtual ego system and a communication system each of which utilizes a computer and has own will and egos" Examiner notes that Lee teaches the “decay factors” in [0174].); 
wherein continuously updating the set of affective values comprises continuously updating, based on the one or more [decay] factors, the set of affective values of the artificial intelligence entity during the time period ([0072] "emotional states are caused to transit on the basis of a mood factor such as a pleasure or displeasure." [0199 and Fig. 4] "Step S35: The interest interpretation section 12 stores a predetermined anxiety level table. The interest interpretation section 12 collates the “emotional state of the other party” obtained in step S32 with the anxiety level table to obtain the anxiety level. In this anxiety level table, an emotional state, which incurs a stronger paranoid-schizoid, is allotted with a higher anxiety level. Also, the anxiety level table indicates a higher anxiety level to a kind of stressed state such as a large emotional change or an unnatural emotional change." [0209 and Fig. 4] "Step S42: The interest interpretation section 12 collates an “emotional state of the other party” or an “emotional state of the other party and direction input” with the hedonic interest relationship table to obtain a mood factor such as a pleasure or displeasure. The mood factor is used in will-expression simulation (which will be described later.) After completing the above processing, the interest interpretation section 12 returns to the operation in step S31." Examiner notes that the emotional states are continuously changed “updated” in a loop as shown in Fig. 4. Lee teaches the “decay factors” in [0174].); 
wherein updating the one or more [growth or decay] factors comprises updating, based on the input, the one or more [decay] factors during the time period ([0173 and Fig. 3] "Step S23: The interest interpretation section 12 sets as it is or changes the mood factor corresponding to the direction input in the emphasizing direction to redefine the hedonic interest relationship table in accordance with the plus evaluation by the instructor. After such redefining, the interest interpretation section 12 terminates the operation." [0174 and Fig. 3] "Step S24: In accordance with the minus evaluation of the instructor, the interest interpretation section 12 changes the mood factor corresponding to the relevant direction input in the direction of suppression or inversion, and redefines the hedonic interest relationship table. After such redefining, the interest interpretation section 12 terminates the operation." [0200] “The convergent time and frequency of the PS-D fluctuation are preferably adjusted in advance so as to coincide with the period of time when the physical fluctuation of the other party converges.” Examiner notes that Lee teaches the “growth factors” in [0172], and the “decay factors” in [0174].), 
wherein, subsequent to the updating of the one or more [decay] factors, continuously updating the set of affective values comprises continuously updating the set of affective values of the artificial intelligence entity during the time period based on the one or more updated [decay] factors ([0209 and Fig. 4] "Step S42: The interest interpretation section 12 collates an “emotional state of the other party” or an “emotional state of the other party and direction input” with the hedonic interest relationship table to obtain a mood factor such as a pleasure or displeasure. The mood factor is used in will-expression simulation (which will be described later.) After completing the above processing, the interest interpretation section 12 returns to the operation in step S31." [0072] "emotional states are caused to transit on the basis of a mood factor such as a pleasure or displeasure." [0199 and Fig. 4] "Step S35: The interest interpretation section 12 stores a predetermined anxiety level table. The interest interpretation section 12 collates the “emotional state of the other party” obtained in step S32 with the anxiety level table to obtain the anxiety level. In this anxiety level table, an emotional state, which incurs a stronger paranoid-schizoid, is allotted with a higher anxiety level. Also, the anxiety level table indicates a higher anxiety level to a kind of stressed state such as a large emotional change or an unnatural emotional change." [0003] "A purposive and more natural inquiry and response system, an artificial intelligence, a judgment system, a virtual ego system and a communication system each of which utilizes a computer and has own will and egos.” Examiner notes that the factors and emotional states “affective values” are subsequently and continuously changed “updated” in a loop as shown in Fig. 4. Lee teaches the “decay factors” in [0174].). 

Regarding claim 6, Mitsuyoshi in view of Lee teaches: The method of claim 1.
Mitsuyoshi further teaches: wherein determining the one or more growth or decay factors comprises determining one or more [growth] factors for the set of affective attributes of the artificial intelligence entity ([0098] "Here, by determining the mood factor from the "emotional state of the other party", a state, in which the mood is influenced by the emotional state of the other party, can be simulated. For example, such mood simulation becomes possible that, when the other party is pleased, the mood of pleasure is enhanced" [0072] e.g., "Therefore, in the present invention, emotional states, which are defined on the basis of level of delight, anger, sorrow, pleasure or the like, are prepared in advance as data. And such emotional states are caused to transit on the basis of a mood factor such as a pleasure or displeasure." [0003] "A purposive and more natural inquiry and response system, an artificial intelligence, a judgment system, a virtual ego system and a communication system each of which utilizes a computer and has own will and egos" Examiner notes that Lee teaches the “growth factors” in [0172].); 
wherein continuously updating the set of affective values comprises continuously updating, based on the one or more [growth] factors, the set of affective values of the artificial intelligence entity during the time period ([0072] "emotional states are caused to transit on the basis of a mood factor such as a pleasure or displeasure." [0199 and Fig. 4] "Step S35: The interest interpretation section 12 stores a predetermined anxiety level table. The interest interpretation section 12 collates the “emotional state of the other party” obtained in step S32 with the anxiety level table to obtain the anxiety level. In this anxiety level table, an emotional state, which incurs a stronger paranoid-schizoid, is allotted with a higher anxiety level. Also, the anxiety level table indicates a higher anxiety level to a kind of stressed state such as a large emotional change or an unnatural emotional change." [0209 and Fig. 4] "Step S42: The interest interpretation section 12 collates an “emotional state of the other party” or an “emotional state of the other party and direction input” with the hedonic interest relationship table to obtain a mood factor such as a pleasure or displeasure. The mood factor is used in will-expression simulation (which will be described later.) After completing the above processing, the interest interpretation section 12 returns to the operation in step S31." Examiner notes that the emotional states are continuously changed “updated” in a loop as shown in Fig. 4. Lee teaches the “growth factors” in [0172].); 
wherein updating the one or more [growth or decay] factors comprises updating, based on the input, the one or more [growth] factors during the time period ([0173 and Fig. 3] "Step S23: The interest interpretation section 12 sets as it is or changes the mood factor corresponding to the direction input in the emphasizing direction to redefine the hedonic interest relationship table in accordance with the plus evaluation by the instructor. After such redefining, the interest interpretation section 12 terminates the operation." [0174 and Fig. 3] "Step S24: In accordance with the minus evaluation of the instructor, the interest interpretation section 12 changes the mood factor corresponding to the relevant direction input in the direction of suppression or inversion, and redefines the hedonic interest relationship table. After such redefining, the interest interpretation section 12 terminates the operation." [0200] “The convergent time and frequency of the PS-D fluctuation are preferably adjusted in advance so as to coincide with the period of time when the physical fluctuation of the other party converges.” Examiner notes that Lee teaches the “growth factors” in [0172], and the “decay factors” in [0174].), 
wherein, subsequent to the updating of the one or more [growth] factors, continuously updating the set of affective values comprises continuously updating the set of affective values of the artificial intelligence entity during the time period based on the one or more updated [growth] factors ([0209 and Fig. 4] "Step S42: The interest interpretation section 12 collates an “emotional state of the other party” or an “emotional state of the other party and direction input” with the hedonic interest relationship table to obtain a mood factor such as a pleasure or displeasure. The mood factor is used in will-expression simulation (which will be described later.) After completing the above processing, the interest interpretation section 12 returns to the operation in step S31." [0072] "emotional states are caused to transit on the basis of a mood factor such as a pleasure or displeasure." [0199 and Fig. 4] "Step S35: The interest interpretation section 12 stores a predetermined anxiety level table. The interest interpretation section 12 collates the “emotional state of the other party” obtained in step S32 with the anxiety level table to obtain the anxiety level. In this anxiety level table, an emotional state, which incurs a stronger paranoid-schizoid, is allotted with a higher anxiety level. Also, the anxiety level table indicates a higher anxiety level to a kind of stressed state such as a large emotional change or an unnatural emotional change." [0003] "A purposive and more natural inquiry and response system, an artificial intelligence, a judgment system, a virtual ego system and a communication system each of which utilizes a computer and has own will and egos.” Examiner notes that the factors and emotional states “affective values” are subsequently and continuously changed “updated” in a loop as shown in Fig. 4. Lee teaches the “growth factors” in [0172].). 

Regarding claim 8, Mitsuyoshi in view of Lee teaches: The method of claim 1.
([0046] "Also, by communicating the emotional state detected as described above to the outside, a communication or a heart-to-heart communication system capable of exchanging emotion and mentality (communication) may be preferably achieved." [0141] "The affect interference section 13 a prepares a function modeling spontaneous rhythm accompanying a wobble within a threshold value of human affect. By modulating fluctuation in the function with the mood factor generated from the interest interpretation section 12, an affect, intensity and frequency of which are interfered and changed by the mood, is expressed." [0003] "A purposive and more natural inquiry and response system, an artificial intelligence, a judgment system, a virtual ego system and a communication system each of which utilizes a computer and has own will and egos"); and   
causing a modification of the set of affective values of the artificial intelligence entity based on the determination of whether the interaction threshold has been satisfied ([0142] "On the other hand, the emotion transition section 13 b causes transitions of the emotional states according to the interfered affect to simulate the changes in human emotion caused by the interference between the affect and the mood." [0141] "The affect interference section 13 a prepares a function modeling spontaneous rhythm accompanying a wobble within a threshold value of human affect. By modulating fluctuation in the function with the mood factor generated from the interest interpretation section 12, an affect, intensity and frequency of which are interfered and changed by the mood, is expressed." [0003] "A purposive and more natural inquiry and response system, an artificial intelligence, a judgment system, a virtual ego system and a communication system each of which utilizes a computer and has own will and egos").  

Regarding claim 9, Mitsuyoshi in view of Lee teaches: The method of claim 1.
Mitsuyoshi further teaches: 9. The method of claim 1, wherein continuously updating the set of affective values comprises periodically updating, based on the one or more [growth or decay] factors, the set of affective values of the artificial intelligence entity during the time period ([0117] "As described above, by minutely simulating the emotional state of the other party, correspondingly determined mood generation of pleasure/displeasure can be minutely determined." [0072] "emotional states are caused to transit on the basis of a mood factor such as a pleasure or displeasure." [0209 and Fig. 4] "Step S42: The interest interpretation section 12 collates an “emotional state of the other party” or an “emotional state of the other party and direction input” with the hedonic interest relationship table to obtain a mood factor such as a pleasure or displeasure. The mood factor is used in will-expression simulation (which will be described later.) After completing the above processing, the interest interpretation section 12 returns to the operation in step S31." [0003] "A purposive and more natural inquiry and response system, an artificial intelligence, a judgment system, a virtual ego system and a communication system each of which utilizes a computer and has own will and egos" [0200] “The convergent time and frequency of the PS-D fluctuation are preferably adjusted in advance so as to coincide with the period of time when the physical fluctuation of the other party converges.” Examiner notes that the factor and emotional states “affective values” are continuously changed “updated” in a loop as shown in Fig. 4. Lee teaches the “growth or decay factors” in [0172] and [0174].).  

Regarding claim 15, Mitsuyoshi teaches: A system for facilitating affective-state-based artificial intelligence, the system comprising: a computer system that comprises one or more processors programmed with computer program instructions that, when executed, cause the computer system ([0009] "(7) An information machine, system, apparatus which require more human-like judgment, such as control system, search system, user interface, operation system, application program, MPU, memory, numerical calculation, package, expert system, input device and the like" [0058] "<10> A psycho-effect program of the present invention is a program to cause a computer to function as a will-expression modeling device set forth in any one of the above <1> to <9>") to: claim 1, and is similarly analyzed.

Regarding claim 19, the system of claim 8, and is similarly analyzed.

Regarding claim 20, Mitsuyoshi in view of Lee teaches: The method of claim 15.
Mitsuyoshi further teaches: wherein generating the response related to the input comprises generating the response based on the continuously-updated set of affective values of the artificial intelligence entity that are derived from the input ([0032] "A will-expression modeling device according to the present invention is a device simulating human will-expression responding to an direction input given from the outside" [0140] "In addition, in order to achieve more delicate and human-like emotional changes, the emotion creating section 13 includes an affect interference section 13 a and an emotion transition section 13 b." [0034] "The emotion creating section prepares a plurality of emotional states obtained by modeling human emotions as data and causes state transitions to occur in the emotional states according to the mood factor to simulate a change in human emotion responding to the direction input." [0010] "(8) A system for creating virtual and human-like characters" Examiner notes that the term “changes” is mapped to “continuously updating”, and the values of the “emotional states” are mapped to the “affective values”.); 

Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuyoshi in view of Lee, further in view of Santossio et al. (US 2016/0364895 A1, hereinafter Santossio) and Wilden et al. (US 2017/0364683 A1, hereinafter Wilden).

Regarding claim 3, Mitsuyoshi in view of Lee teaches: The method of claim 1.
Mitsuyoshi further teaches: wherein, continuously updating the set of affective values comprises continuously updating the set of affective values during the time period based on the one or more updated [growth or decay] factors ([0209 and Fig. 4] "The mood factor is used in will-expression simulation (which will be described later.) After completing the above processing, the interest interpretation section 12 returns to the operation in step S31." [0072] "emotional states are caused to transit on the basis of a mood factor such as a pleasure or displeasure." [0199 and Fig. 4] "Step S35: The interest interpretation section 12 stores a predetermined anxiety level table. The interest interpretation section 12 collates the “emotional state of the other party” obtained in step S32 with the anxiety level table to obtain the anxiety level. In this anxiety level table, an emotional state, which incurs a stronger paranoid-schizoid, is allotted with a higher anxiety level. Also, the anxiety level table indicates a higher anxiety level to a kind of stressed state such as a large emotional change or an unnatural emotional change." [0003] "A purposive and more natural inquiry and response system, an artificial intelligence, a judgment system, a virtual ego system and a communication system each of which utilizes a computer and has own will and egos" [0010] "(8) A system for creating virtual and human-like characters" Examiner notes that the factors and emotional states are subsequently and continuously changed “updated” in a loop as shown in Fig. 4. Lee teaches the “growth or decay factors” in [0172] and [0174].); 
	Mitsuyoshi in view of Lee does not explicitly teach: further comprising: updating, based on the input, one or more affective baselines, wherein, subsequent to the updating of the one or more affective baselines, [continuously updating the set of affective values].
	However, Santossio teaches: further comprising: updating, based on the input, one or more affective baselines, wherein, subsequent to the updating of the one or more affective baselines, [continuously updating the set of affective values] ([0040] "The change from the baseline emotional state may alternatively or additionally be observed based on a received user input of a different emotional state" [0041] "In response to observing the change from the baseline emotional state, method 700 includes, at 720, outputting the avatar with an animation representing a new emotional state." Examiner notes that Mitsuyoshi teaches “continuously updating the set of affective values” in [0209 and Fig. 4] and [0072].).  
	Mitsuyoshi, Lee, and Santossio are analogous art because they are directed to artificial intelligence. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mitsuyoshi in view of Lee to incorporate the method for updating the baseline of Santossio. The motivation/suggestion for doing this would be for the purpose of animating an avatar to communicate emotional information. (Santossio [0002] "Examples are disclosed herein that relate to animating an avatar to communicate emotional information. ").
	Mitsuyoshi in view of Lee and Santossio does not explicitly teach: [affective] baselines that one or more [affective] values [of the set of affective values] do not go beyond despite the one or more [growth or decay] factors.
	However, Wilden teaches: [affective] baselines that one or more [affective] values [of the set of affective values] do not go beyond despite the one or more [growth or decay] factors ([0058] "Example 6. The method of any of examples 1-5, wherein determining, by the processor, whether the value of the electrical characteristic is within the threshold amount of the baseline value of the electrical characteristic comprises: applying a correction factor to the value of the electrical characteristic to generate an corrected value of the electrical characteristic; and determining whether the corrected value of the electrical characteristic is within the threshold amount of the baseline value of the electrical characteristic." Examiner notes that Wilden teaches despite applying a correction factor to a value, the value is within “not go beyond” the baseline value. Santossio teaches “affective baseline” in [0040]. Mitsuyoshi teaches “affective values of the set of affective values” in [0072]. Lee teaches the “growth or decay factors” in [0172] and [0174].)
	Mitsuyoshi, Lee, Santossio, and Wilden are analogous art because they are directed to data analysis. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mitsuyoshi in view of Lee and Santossio to incorporate the method for determining a corrected value within the baseline value of Wilden. The motivation/suggestion for doing this would be for the purpose of being enable a computing device to detect variations in current values of electrical characteristics of one or more connections between components of the computing device as compared to previously determined values for the corresponding electrical characteristics of the connections. (Wilden [0010] "techniques of this disclosure may enable a computing device to detect variations in current values of electrical characteristics of one or more connections between components of the computing device as compared to previously determined values for the corresponding electrical characteristics of the connections").

Regarding claim 16, the system of claim 3, and is similarly analyzed.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuyoshi in view of Lee, and further in view of Thieberger (US 2013/0103624 A1) and Ji (US 2016/0033950 A1).

Regarding claim 7, Mitsuyoshi in view of Lee teaches: The method of claim 1.
	Mitsuyoshi in view of Lee does not explicitly teach: processing content of the input to determine one or more impact values related to impact of portions of the content on one or more affective attributes of the [artificial intelligence] entity.
	However, Thieberger teaches: processing content of the input to determine one or more impact values related to impact of portions of the content on one or more affective attributes of the [artificial intelligence] entity ([0566] "Each content is treated as a discrete object for which an emotional vector is extracted by processing the before and after emotional states." [0564] "Optionally, pluralities of items are sorted according to the estimated emotional reaction of the user to these items. As a result, the user is updated with the hot items, and other items that did not pass a predefined threshold are suppressed." [0052] "The term “affective response”, which may also be referred to as “affect”, describes an entity's emotional state (for example a human beings emotional state)." Examiner notes that the “hot items” are mapped to the “impact values”, and the “emotional states” are mapped to the “affective attributes”. Mitsuyoshi teaches “artificial intelligence entity” in [0003].); 
(Thieberger [0008] "By monitoring the user over time, when exposed to different token instances, it is possible to deduce how the user will react to future exposures to different objects and in particular to compare the user's reaction to different token instances"). 
	Mitsuyoshi in view of Lee and Thieberger does not explicitly teaches: determining whether the one or more impact values satisfy a predetermined threshold for triggering an increase or decrease in one or more affective values associated with the one or more affective attributes of the [artificial intelligence] entity; and causing, during the time period, a modification of the one or more affective values of the [artificial intelligence] entity based on a determination that the one or more impact values satisfy the predetermined threshold.
	However, Ji teaches: determining whether the one or more impact values satisfy a predetermined threshold for triggering an increase or decrease in one or more affective values associated with the one or more affective attributes of the [artificial intelligence] entity; and causing, during the time period, a modification of the one or more affective values of the [artificial intelligence] entity based on a determination that the one or more impact values satisfy the predetermined threshold ([0037] e.g., "an emotional state extractor (2045) compares values for respective emotional elements with a threshold value, disregards one or more emotional elements of which value is lower than the threshold value, and finally determines user's emotional state based on emotional elements" Examiner notes that the “emotional elements” is mapped to the “impact values”. Mitsuyoshi teaches “artificial intelligence entity” in [0003].).
	Mitsuyoshi, Lee, Thieberger, and Ji are analogous art because they are directed to data analysis. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mitsuyoshi in view of Lee and Thieberger to incorporate the method for determining emotional states of Ji. The motivation/suggestion for doing this would be for the purpose to control user's adjacent devices based on user's emotional and/or physical state information. (Ji [0008] "An embodiment in this invention is about a control station and a control system including thereof, which is configured to control user's adjacent devices based on user's emotional and/or physical state information obtained from the mobile device itself or a bio-sensor associated with the mobile device.").

Regarding claim 17, the system of claim 7, and is similarly analyzed.

Claim(s) 10-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuyoshi in view of Lee, and further in view of Grewal et al. (US 2017/0235724 A1, hereinafter Grewal).

Regarding claim 10, Mitsuyoshi in view of Lee teaches: The method of claim 1.
	Mitsuyoshi further teaches: wherein updating the one or more growth or decay factors comprises updating the one or more growth or decay factors during the time period based on (i) the one or more affective concepts of the natural language input  ([0173 and Fig. 3] "Step S23: The interest interpretation section 12 sets as it is or changes the mood factor corresponding to the direction input in the emphasizing direction to redefine the hedonic interest relationship table in accordance with the plus evaluation by the instructor. After such redefining, the interest interpretation section 12 terminates the operation." [0174 and Fig. 3] "Step S24: In accordance with the minus evaluation of the instructor, the interest interpretation section 12 changes the mood factor corresponding to the relevant direction input in the direction of suppression or inversion, and redefines the hedonic interest relationship table. After such redefining, the interest interpretation section 12 terminates the operation." [0200] “The convergent time and frequency of the PS-D fluctuation are preferably adjusted in advance so as to coincide with the period of time when the physical fluctuation of the other party converges.”)
	Mitsuyoshi in view of Lee does not explicitly teach: (ii) the other information of the natural language input,
further comprising: obtaining a natural language input from a source; and performing natural language processing of the natural language input to obtain one or more affective concepts of the natural language input and other information of the natural language input as the input during the time period.
([0022] "the PLM incorporates data on factors that might affect how an individual writes or speaks—time specific factors such as time of day or day of week, or demographic specific factors such as age or gender, and emotional state factors such as if the user is depressed or not." Examiner notes that the “time specific factors” are mapped to the “other information”.),
further comprising: obtaining a natural language input from a source; and performing natural language processing of the natural language input to obtain one or more affective concepts of the natural language input and other information of the natural language input as the input during the time period ([0036] "User device 114 may provide inputs to LT computing device 112 via network 115 which are used by LT computing device 112 to execute the functions described herein." [0023] "The LT computing device may use natural language processing, structured language processing, machine learning, and/or other algorithms or techniques to detect equivalencies and generate equivalency information." [0015] "The LT computing device translates the communication using a personalized language model (PLM) corresponding with the first user and/or second user, and equivalency information. The PLM(s) are generated based on collected communications corresponding to the users." [0022] "the PLM incorporates data on factors that might affect how an individual writes or speaks—time specific factors such as time of day or day of week, or demographic specific factors such as age or gender, and emotional state factors such as if the user is depressed or not." Examiner notes that time specific factors are considered as “other information”.).
	Mitsuyoshi, Lee and Grewal are analogous art because they are directed to natural language processing. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mitsuyoshi in view of Lee to incorporate the method of the personalized language model of Grewal. The motivation/suggestion for doing this would be for the purpose of enhanced communications. (Grewal [0003] "Consumers of communications systems increasingly desire enhanced communications.").

Regarding claim 11, Mitsuyoshi in view of Lee and Grewal teaches: The method of claim 10.
	Mitsuyoshi further teaches: wherein the other information of the natural language input indicates a subject temporal decay factor, a subject geographic decay factor, an object temporal [decay] factor, or an object geographic decay factor ([0097] " By collating the detected “emotional state of the other party” or “direction input and emotional state of the other party” with the hedonic interest relationship table in place of the direction input, a mood factor representing a pleasure or displeasure is outputted" [0105] "The inventor of the present invention thought that affection of the other party could be detected more minutely by applying such technique of analysis to detect thoughts of an direction input source (i.e., other party). Examiner notes that the other party is considered as an “object” in input, and a factor could be detected minutely “temporal”. Lee teaches the “decay factors” in [0174].).  

Regarding claim 18, the system of claim 10, and is similarly analyzed.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuyoshi in view of Lee and Grewal, and further in view of Nguyen (US 2016/0042058 A1).

Regarding claim 12, Mitsuyoshi in view of Lee and Grewal teaches: The method of claim 10.
	Mitsuyoshi in view of Lee and Grewal does not explicitly teach: wherein the other information of the natural language input indicates a type of a clause, a subject of the clause, a subject type of the clause, a subject modifier of the clause, a subject modifier type of the clause, a subject quantity of the clause, a subject temporal decay factor, a subject geographic decay factor, a verb of the clause, a verb tense of the clause, a verb modifier of the clause, an object of the clause, an object type of the clause, an object modifier of the clause, an object modifier type of the clause, an object quantity of the clause, an object temporal decay factor, an object geographic decay factor, an preposition of the clause, an preposition modifier of the clause, or an global temporal modifier of the clause
	However, Nguyen teaches: wherein the other information of the natural language input indicates a type of a clause, a subject of the clause, a subject type of the clause, a ([0028] The subject disclosure presents systems and methods for natural language processing (NLP) that allow a user or client to input a natural-language query, such as a phrase, sentence, or plurality of sentences, and to provide relevant results by employing an NLP engine (NLPE) to analyze the input query or sentence. The input sentence may be parsed to generate a plurality of syntactic structures at multiple levels, such as a sentence-level, a phrase-level, and an entity level. The phrase-level syntactic structure may be generated by recognizing one or more main and sentence-level subordinate clauses within an input sentence. For each clause, a phrase-level record may be generated to store the main parts of the clause. The phrase-level record may comprise a tuple of syntactic structures corresponding to various grammatical elements of the corresponding clause, such as subjects and objects, as well as a type of clause.).  
	Mitsuyoshi, Lee, Grewal and Nguyen are analogous art because they are directed to natural language processing. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mitsuyoshi in view of Lee and Grewal to incorporate the method of the (Nguyen [0002] "The subject disclosure relates to natural language processing. Specifically, the subject disclosure relates to systems and methods for processing documents and queries using natural language processing to construct tuples, wherein each part of a tuple is linked to an entity of a given knowledge base.").

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuyoshi in view of Lee, Grewal, and Nguyen, and further in view of Myers (US 20130217363 A1).

Regarding claim 13, Mitsuyoshi in view of Lee, Grewal, and Nguyen teaches: The method of claim 12.
	Mitsuyoshi further teaches: wherein obtaining the input comprises obtaining, as the input, (i) the one or more affective concepts of the natural language input ([0146] "That is, in the case where a negative will is expressed with respect to an direction input like “turn off the power supply of the will-expression modeling device 10”, a scenario is generated by modifying the syntax of a response output like “I do not want to turn off the power supply” or the like."), 
wherein updating the one or more growth or decay factors comprises updating the one or more [growth or decay] factors during the time period based on (i) the one or ([0173 and Fig. 3] "Step S23: The interest interpretation section 12 sets as it is or changes the mood factor corresponding to the direction input in the emphasizing direction to redefine the hedonic interest relationship table in accordance with the plus evaluation by the instructor. After such redefining, the interest interpretation section 12 terminates the operation." [0174 and Fig. 3] "Step S24: In accordance with the minus evaluation of the instructor, the interest interpretation section 12 changes the mood factor corresponding to the relevant direction input in the direction of suppression or inversion, and redefines the hedonic interest relationship table. After such redefining, the interest interpretation section 12 terminates the operation." [0062] “Human being unconsciously feels a mood like a pleasure or displeasure (positive/negative) with respect to a direction input from the outside. The mood is an important factor for determining human will-action.” [0200] “The convergent time and frequency of the PS-D fluctuation are preferably adjusted in advance so as to coincide with the period of time when the physical fluctuation of the other party converges.” Examiner notes that Lee teaches the “growth or decay factors” in [0172] and [0174].). 
	Mitsuyoshi in view of Lee and Grewal does not explicitly teach: (iv) the other information of the natural language input.
	However, Nguyen teaches: (iv) the other information of the natural language input ([0028] e.g., "The phrase-level record may comprise a tuple of syntactic structures corresponding to various grammatical elements of the corresponding clause, such as subjects and objects, as well as a type of clause."), 
(Nguyen [0002] "The subject disclosure relates to natural language processing. Specifically, the subject disclosure relates to systems and methods for processing documents and queries using natural language processing to construct tuples, wherein each part of a tuple is linked to an entity of a given knowledge base.").
	Mitsuyoshi in view of Lee, Grewal and Nguyen does not explicitly teach: further comprising: determining a trust value associated with the source, the trust value indicating a level of trust of the artificial intelligence entity with the source,
	(ii) the trust value associated with the source.
	However, Myers teaches: further comprising: determining a trust value associated with the source, the trust value indicating a level of trust of the [artificial intelligence] entity with the source ([0039] "The relationship classification 414 can include information about the user's social relationships such as close friends, co-workers, employer, and social status… Furthermore, heuristics can be used to compute the strength of a relationship based on message frequency and timing. Such heuristics can for example determine that: 1) relationships with more frequent messaging are likely to be closer; 2) relationships with periodic messaging over a long duration are likely to be strong. 3) relationships with long voice calls during school hours are likely to be between adults (because school rules will generally prohibit such calls); and 4) relationships with bi-directional messaging activity during nighttime hours are likely to be closer (because willingness to accept a call at night indicates trust, or at least obligation)." Examiner notes that [trust associated with relationships] is mapped to “trusted sources” as Applicant discloses “[t]he trust value may be determined based on a number of interactions between the artificial intelligence entity and the other entities” in [0114]. Mitsuyoshi teaches “artificial intelligence entity” in [0003].), 
	(ii) the trust value associated with the source ([0039] e.g., "Similar to user profiles, relationships include attributes based on available data and drawn inferences. ... and 4) relationships with bi-directional messaging activity during nighttime hours are likely to be closer (because willingness to accept a call at night indicates trust, or at least obligation)." Examiner notes that the “relationship” is mapped to the “trust”.).
	Mitsuyoshi, Lee, Grewal, Nguyen, and Myers are analogous art because they are directed to data analysis. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mitsuyoshi in view of Lee, Grewal and Nguyen to incorporate the method of the relationship classification of Myers. The motivation/suggestion for doing this would be for the purpose of being highly effective in inducing a user to try a product or service by a marketing recommendation from someone in a user's social network. (Myers [0007] "a marketing recommendation from someone in a user's social network can be highly effective in inducing that user to try a product or service").

Regarding claim 14, Mitsuyoshi in view of Lee, Grewal, Nguyen, and Myers teaches: The method of claim 13.
	Mitsuyoshi further teaches: wherein obtaining the input comprises obtaining, as the input, (i) the one or more affective concepts of the natural language input ([0146] "That is, in the case where a negative will is expressed with respect to an direction input like “turn off the power supply of the will-expression modeling device 10”, a scenario is generated by modifying the syntax of a response output like “I do not want to turn off the power supply” or the like."), 
	wherein updating the one or more [growth or decay] factors comprises updating the one or more [growth or decay] factors during the time period based on (i) the one or more affective concepts of the natural language input ([0173 and Fig. 3] "Step S23: The interest interpretation section 12 sets as it is or changes the mood factor corresponding to the direction input in the emphasizing direction to redefine the hedonic interest relationship table in accordance with the plus evaluation by the instructor. After such redefining, the interest interpretation section 12 terminates the operation." [0174 and Fig. 3] "Step S24: In accordance with the minus evaluation of the instructor, the interest interpretation section 12 changes the mood factor corresponding to the relevant direction input in the direction of suppression or inversion, and redefines the hedonic interest relationship table. After such redefining, the interest interpretation section 12 terminates the operation." [0062] “Human being unconsciously feels a mood like a pleasure or displeasure (positive/negative) with respect to a direction input from the outside. The mood is an important factor for determining human will-action.” [0200] “The convergent time and frequency of the PS-D fluctuation are preferably adjusted in advance so as to coincide with the period of time when the physical fluctuation of the other party converges.” Examiner notes that Lee teaches the “growth or decay factors” in [0172] and [0174].), 
	Mitsuyoshi in view of Lee, Grewal does not explicitly teach: (iv) the other information of the natural language input.
	However, Nguyen teaches: (iv) the other information of the natural language input ([0028] e.g., "The phrase-level record may comprise a tuple of syntactic structures corresponding to various grammatical elements of the corresponding clause, such as subjects and objects, as well as a type of clause.").
	Mitsuyoshi, Lee, Grewal and Nguyen are analogous art because they are directed to data processing. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mitsuyoshi in view of Lee, Grewal to incorporate the method of the natural language processing engine for analyzing an input sentence of Nguyen. The motivation/suggestion for doing this would be for the purpose of processing documents and queries using natural language processing to construct tuples, wherein each part of a tuple is linked to an entity of a given knowledge base. (Nguyen [0002] "The subject disclosure relates to natural language processing. Specifically, the subject disclosure relates to systems and methods for processing documents and queries using natural language processing to construct tuples, wherein each part of a tuple is linked to an entity of a given knowledge base.").	
	Mitsuyoshi in view of Lee, Grewal and Nguyen does not explicitly teach: further comprising: determining a certainty value associated with an event indicated by the natural language input, the certainty value being determined based on (i) whether the event is explicitly described by the natural language input or inferred from the natural language input and (ii) the trust value associated with the source, the certainty value indicating a level of certainty of the artificial intelligence entity with the event,
	(ii) the certainty value associated with the event, (iii) the trust value associated with the source.
	However, Myers teaches: further comprising: determining a certainty value associated with an event indicated by the natural language input, the certainty value being determined based on (i) whether the event is explicitly described by the natural language input or inferred from the natural language input and (ii) the trust value associated with the source, the certainty value indicating a level of certainty of the [artificial intelligence] entity with the event ([0037] " Profiles include a collection of attributes, wherein each attribute preferably includes a name, one or more values, a confidence measurement (as a probability), and a record of where the attribute was obtained. Attributes can include data directly obtained from input sources--in which case, the confidence measurement is high--or can consist of inferences drawn from these or other data." [0039] "The relationship classification 414 can include information about the user's social relationships such as close friends, co-workers, employer, and social status… Furthermore, heuristics can be used to compute the strength of a relationship based on message frequency and timing. Such heuristics can for example determine that: 1) relationships with more frequent messaging are likely to be closer; 2) relationships with periodic messaging over a long duration are likely to be strong. 3) relationships with long voice calls during school hours are likely to be between adults (because school rules will generally prohibit such calls); and 4) relationships with bi-directional messaging activity during nighttime hours are likely to be closer (because willingness to accept a call at night indicates trust, or at least obligation)." Examiner notes that confidence measurement “determining a certainty value” is based on whether data is directly obtained from input sources or inferences from the data or other data, and trust associated with relationships “trusted sources”. Applicant discloses “[t]he trust value may be determined based on a number of interactions between the artificial intelligence entity and the other entities” in [0114]. Mitsuyoshi teaches “artificial intelligence entity” in [0003].), 
	(ii) the certainty value associated with the event, (iii) the trust value associated with the source ([0037] "Profiles include a collection of attributes, wherein each attribute preferably includes a name, one or more values, a confidence measurement (as a probability), and a record of where the attribute was obtained." [0039] e.g., "Similar to user profiles, relationships include attributes based on available data and drawn inferences. ... and 4) relationships with bi-directional messaging activity during nighttime hours are likely to be closer (because willingness to accept a call at night indicates trust, or at least obligation)." Examiner notes that the “confidence” is mapped to the “certainty” and the “relationship” is mapped to the “trust”.).
	Mitsuyoshi, Lee, Grewal, Nguyen, and Myers are analogous art because they are directed to data analysis. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mitsuyoshi in view of Lee, Grewal and Nguyen to incorporate the method of the relationship classification of Myers. The motivation/suggestion for doing this would be for the purpose of being highly effective in inducing a user to try a product or service by a marketing recommendation from someone in a user's social network. (Myers [0007] "a marketing recommendation from someone in a user's social network can be highly effective in inducing that user to try a product or service").

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Gilbert (US 2015/0012464 A1): teaches one conversational personality  configured for conversing with the target personality as needed in order to provide the target personality with appropriate knowledge and responses. Gilbert further teaches the mood value indicating the type of emotion that is to accompany the raw response.
Un et al. (US 2018/0005646 A1): teaches techniques for selecting an emotion type code associated with semantic content to match the user’s emotional state in an interactive dialog system.
Shamsi et al. (US 2017/0316343 A1): teaches feature transforming event logs into features for use in machine learning. The decay factor and the jump factor are used for generating the feature values.
Au (US 2009/0248399 A1): teaches facilitating the automated reading, disambiguation, analysis, indexing, retrieval and scoring of text by utilizing emotional intelligence-based factors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached at (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/JAEYONG J PARK/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126